Title: Alexander J. Dallas to Thomas Jefferson, 28 April 1815
From: Dallas, Alexander James
To: Jefferson, Thomas


          Sir. Treasury Department  28 April 1815
          I have the honor to acknowledge the receipt of your letter, dated the 18: instant, and to inform you, that measures were immediately taken to comply with your request. Your draft in favor of Mr Barnes has been paid. Mr Short has been informed, that the draft in his favor will be paid, as soon as it is presented here. The Treasury Notes, to be paid on your own account, have been ordered to be sent, as soon as they can be signed at Philadelphia, to the Loan Officer at Richmond, who is instructed to forward them to you.
          I have the honor to be, very respectfully, Sir, Yr mo. obed ServA. J. Dallas.
        